UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(D) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 1, 2013 DRYROCK FUNDING LLC (as Depositor of the Dryrock Issuance Trust) (Exact Name of Registrant as Specified in its Charter) on behalf of Dryrock Issuance Trust Delaware 333-182087-02 45-5441359 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification Number) 100 S. West Street Office 120 Wilmington, DE 19801 (302) 255-7073 (Address, Including Zip Code, and Telephone Number, Including Area Code, of each Registrant’s Principal Executive Offices) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN THE REPORT Item 8.01.On October 10, 2013, Dryrock Issuance Trust expects to issue Asset Backed Notes, Series 2013-1. A copy of the opinions of Orrick, Herrington & Sutcliffe LLP with respect to legality of the Notes and federal tax matters, together with related consents of Orrick, Herrington & Sutcliffe LLP to the incorporation by reference of such opinions as exhibits to the Registration Statement, are filed as Exhibits to this Report. Item 9.01. (a) Not applicable (b) Not applicable (c) Not applicable (d) Exhibits: The following are filed as Exhibits to this Report: Exhibit Number 5.1 Opinion of Orrick, Herrington & Sutcliffe LLP with respect to legality of the Notes. 8.1 Opinion of Orrick, Herrington & Sutcliffe LLP with respect to federal tax matters. 23.1 Consents of Orrick, Herrington & Sutcliffe LLP (included in its opinions filed as Exhibits 5.1 and 8.1). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DRYROCK FUNDING LLC, as depositor of Dryrock Issuance Trust By: /s/ Deepesh Jain Name: Deepesh Jain Title: Vice President and Treasurer October 1, 2013 EXHIBIT INDEX Exhibit 5.1 Opinion of Orrick, Herrington & Sutcliffe LLP with respect to legality of the Notes. Exhibit 8.1 Opinion of Orrick, Herrington & Sutcliffe LLP with respect to federal tax matters. Exhibit 23.1 Consents of Orrick, Herrington & Sutcliffe LLP (included in its opinions filed as Exhibits 5.1 and 8.1).
